STONE, J.
The present record makes a case of great hardship, but it is beyond our power to relieve it. The petition fails to show that the petitioner was free from fault and neglect in failing to make his defense. When the chancery case was decided against him, that gave him notice that he had lost the lands for which the notes or bonds were given. Losing the lands, the'notes were without consideration. ITe should then have looked after the defense of the suit at law. The demurrer to his petition should have been sustained.—Ex parte Walker, 54 Ala. 577; Beadle v. Graham, 66 Ala. 102.
The writ of man dam us will be granted, commanding the Circuit Court of Madison county to set aside and vacate the order granting a rehearing, unless that court, on being informed of this ruling, itself make the order.